                        1:18-cr-10060-MMM-JEH # 84                Page 1 of 3
                                                                                                     E-FILED
                                                                      Tuesday, 13 October, 2020 08:14:15 AM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

ERIC L. INGRAM                                        )
                                                      )
               Petitioner,                            )
                                                      )
               v.                                     )       Criminal Case No. 18-10060
                                                      )
UNITED STATES OF AMERICA                              )
                                                      )
               Respondent.                            )


                                    ORDER AND OPINION

       Pending before the Court is the Government’s motion for extension and an order

directing Attorneys Robert Alvarado and Charles Schierer to submit an affidavit each in response

to petitioner’s claims of ineffective assistance of counsel. (ECF No. 83). For the reasons stated

below, this motion is granted.

       The Court FINDs that Petitioner has waived his attorney-client privilege with respect to

communications between himself and his attorneys Robert Alvarado and Charles Schierer. See

e.g., United States v. Pinson, 584 F.3d 972, 977–78 (10th Cir. 2009) (collecting cases). In light

of the allegations made by the petitioner in his motion to vacate conviction and sentence under

28 U.S.C. § 2255 and as set forth by the government in its motion, the petitioner has waived the

attorney-client privilege with respect to the following issues:

1. As to Attorney Robert Alvarado, in pretrial and pre-sentencing matters:

       A. Whether and the extent to which he advised Petitioner on the consequences of

          pleading guilty;

       B. Whether and the extent to which he evaluated filing any pretrial motions on

          Petitioner’s behalf;

                                                 1
                          1:18-cr-10060-MMM-JEH # 84           Page 2 of 3




       C. Whether and the extent to which he reviewed and advised Petitioner on discovery;

       D. Whether and the extent to which he attempted to negotiate a plea agreement;

       E. Whether Petitioner requested that counsel (and the extent to which it occurred) hire or

          consult an expert in electronic interstate commerce;

       F. Whether and the extent to which he reviewed the Pre-Sentence Report with Petitioner

          and adopted and/or advised U.S. Probation and the Court of any Defendant’s

          objections, specifically: consultation of expert in electronic interstate commerce;

          limiting PSR disputes to offender characteristics; failure to present victim impact

          statements to Petitioner; and failure to inform Petitioner of any facts to dispute

          relevant conduct.

2. As to Attorney Charles Schierer, in sentencing and post-sentencing matters:

       A. Whether and the extent to which he reviewed the Pre-Sentence Report with Petitioner,

         specifically: consultation of expert in electronic interstate commerce; limiting PSR

         disputes to offender characteristics; failure to present victim impact statements to

         Petitioner; and failure to inform Petitioner of any facts to dispute relevant conduct.

       B. Whether he discussed and advised Petitioner on hiring an expert witness to testify

         regarding electronic interstate commerce;

       C. Whether he failed to call character witnesses in conjunction with character letters;

       D. Whether he discussed and advised Petitioner on objecting to cross reference

         applicability;

       E. Whether he discussed and advised Petitioner on objecting to all sentencing

         enhancements;

        F. Whether he failed to object to Petitioner’s criminal history points;



                                                 2
                         1:18-cr-10060-MMM-JEH # 84             Page 3 of 3




       G. Whether he advised Petitioner of his right to appeal, discussed merits of appeal, and if

           Petitioner requested he filed a notice of appeal.

       IT IS HEREBY ORDERED that the that on or before November 2, 2020, Attorneys

Robert Alvarado and Charles Schierer shall submit to the United States Attorney’s Office,

Central District of Illinois, an affidavit, respectively, addressing the above-identified issues.

       IT IS FURTHER ORDERED that the United States Attorney’s Office shall include a

copy of Mr. Alvarado’s and Mr. Schierer’s respective affidavits with any response it files in

opposition to the petitioner’s § 2255 motion, a copy of which shall be served on the Petitioner.

The Respondent is granted an extension to respond to Petitioner’s motion on or before November

16, 2020

       ENTERED this 9th day of October, 2020.

                                                   /s/ Michael M. Mihm
                                                     Michael M. Mihm
                                                 United States District Judge




                                                   3
